Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 3, 2015

                                       No. 04-14-00742-CR

                                     Andres Solis VIELMA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 38th Judicial District Court, Uvalde County, Texas
                              Trial Court No. 2013-09-12304-CR
                          Honorable Bert Richardson, Judge Presiding


                                          ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Jason Pulliam, Justice

        We issued our opinion and judgment in this appeal on September 9, 2015. Appellant filed
a pro se motion for extension of time to file a motion for rehearing on October 16, 2015. We
denied appellant’s motion for extension of time to file a motion for rehearing on November 3,
2015. In our November 3, 2015 order, we explained that a motion for rehearing must be filed
within fifteen days after the judgment of the court of appeals is rendered, and that a motion for
extension of time to file a motion for rehearing must be filed within fifteen days after the last
date for filing the motion for rehearing. See TEX. R. APP. P. 49.1, 49.8. We further explained that
any motion for extension of time to file a motion for rehearing was due on October 9, 2015.

        On November 30, 2015, appellant filed a petition for rehearing in which he asks for a
thirty-day extension of time to file a pro se brief. Even if we were to construe appellant’s petition
for rehearing as a second motion for extension of time to file a motion for rehearing, the motion
is untimely. See TEX. R. APP. P. 49.8. Appellant’s petition for rehearing is DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court